         Case 6:18-cv-00339-ADA Document 163 Filed 10/09/19 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


AMERICAN PATENTS LLC,                             §
           Plaintiff,                             §
                                                  §       CIVIL NO. 6-18-CV-00339-ADA
-v-                                               §
                                                  §
MEDIATEK, INC., MEDIATEK USA                      §
INC., BROADCOM PTE. LTD.,                         §
LENOVO (SHANGHAI)                                 §
ELECTRONICS TECHNOLOGY CO.                        §
LTD., LENOVO GROUP LTD., NXP                      §
SEMICONDUCTORS N.V., NXP B.V.,                    §
NXP USA, INC., QUALCOMM                           §
INCORPORATED, QUALCOMM                            §
TECHNOLOGIES, INC.,                               §
BROADCOM CORPORATION,                             §
               Defendants.                        §



                           ORDER REGARDING
          ADDITIONAL PROVISIONS TO PROPOSED PROTECTIVE ORDER

       Before the Court are the Parties’ briefing regarding additional provisions to the agreed

proposed protective order. On September 20, 2019, the Court held a hearing regarding the Parties’

competing proposed protective orders. ECF No. 154. At that hearing, the Court provided guidance

regarding specific aspects of the final protective order and ordered the Parties to submit a joint

proposed protective order reflecting that guidance. Id. While the Parties were able to agree on the

bulk of the proposed protective order, the Parties still disagree about three provisions. ECF No.

159 (Defendants’ Notice of Submission of Protective Order), Ex. C; ECF No. 160 (American

Patent’s Response) at 1; ECF No. 161 (Defendants’ Response to American Patent’s Response) at

1; ECF No. 162 at 1–2 (American Patent’s Reply). The Court will address each dispute in turn.
         Case 6:18-cv-00339-ADA Document 163 Filed 10/09/19 Page 2 of 5




I.     Section 11(g): Cross-production of a defendant’s confidential material to all other
       defendants

       The first dispute pertains to Section 11(g) which governs whether Plaintiff American

Patents may cross-produce a defendant’s confidential material to another defendant, e.g., in a

single expert report or in a motion. ECF No. 160 at 1; ECF No. 161 at 1. After reviewing the

Parties’ briefing, the Court finds that Defendants’ proposed Section 11(g) should be included in

the final protective order. But the Court will revisit this issue at the final pretrial conference (or

earlier as needed) in order to determine what information needs to be cross-produced. The Court

finds that this approach best serves to minimize disclosure of confidential information to potential

competitors while also allowing the Parties to properly prepare for trial.

II.    Section 8(a): Exceptions to source code designations

       The second dispute stems from American Patents’ proposal to add the following provision

to Section 8(a):

       A Producing Party may not designate Discovery Material as HIGHLY
       CONFIDENTIAL – SOURCE CODE if that Discovery Material is or has been: 1)
       emailed or otherwise made accessible via a public network or stored on cloud-based
       servers or on shared drives, or 2) provided to third party developers or similar third
       parties.

ECF No. 159, Ex. C at 14.

       After reviewing the Parties’ briefing, the Court finds that American Patents’ proposed

addition to Section 8(a) should not be included for at least the following reasons. First, the Court

agrees with Defendants’ contention that just because Defendants’ source code is “stored on a

cloud-based server or shared drive does not mean there are no confidentiality or security protocols

in place.” ECF No. 161 at 2. While email is not necessarily a secure method of transmission, it

likely is not used to transmit more than a few files at a time, which, in isolation, are unlikely to

contain the “crown jewels” of Defendants’ confidential information. Second, the Court disagrees
         Case 6:18-cv-00339-ADA Document 163 Filed 10/09/19 Page 3 of 5




with American Patents’ argument that failure to include this provision would be “fundamentally

unfair for Defendants to impose additional burdens that Defendants do not require of themselves

or third parties.” ECF No. 160 at 6. If anything, in the Court’s view, American Patents proposes

to be treated differently—more favorably—than Defendants treat third-party customers and

developers because Defendants will generally require that third-parties access the source code only

by using elaborate security protocols (e.g., username and password, two-factor authentication,

encryption, VPN, etc.), while there is no comparable, on-going security guarantees when source

code is produced without the appropriate HIGHLY CONFIDENTIAL – SOURCE CODE

designation. Under American Patents’ proposal, there are insufficient guarantees to protect

Defendants’ source code “crown jewels.”         Third, American Patents’ proposal potentially

dramatically increases the burden on Defendants (by requiring them to potentially identify every

single file that may have ever been emailed, transmitted over a public network, or stored on the

cloud) in order to comply with the protective order and/or is unworkable for the same reason. The

Court believes that this burden is far too onerous to be efficient or practical. Fourth, American

Patents proposal may actually require yet another round of briefing because it is not precise

enough. For example, suppose Defendants emailed a particularly relevant source code file to a

third-party. Under American Patents’ proposal, it is unclear whether Defendants must produce

just that source code file without the appropriate HIGHLY CONFIDENTIAL – SOURCE CODE

designation or if they must produce all versions of the source code file in the same manner.

Similarly, it is unclear if Defendants would need to produce any files that were effectively

“incorporated by reference,” e.g., #include, in the same manner. Likewise, if Defendants

emailed that source code file with respect to one accused product, it is unclear whether Defendants

would need to produce product-specific variants and/or other versions of that source code file for
         Case 6:18-cv-00339-ADA Document 163 Filed 10/09/19 Page 4 of 5




other accused products. By comparison, Defendants’ proposal is easy to administer and provides

clear boundaries. Fifth, the second part of American Patents’ proposal (“provided to third party

developers or similar third parties”) has the potential to swallow the entire rule requiring source

code to bear the HIGHLY CONFIDENTIAL – SOURCE CODE designation. More specifically,

suppose Defendants provided one build of source code on a DVD to a third-party partner. In that

situation, under American Patents’ proposal, it would appear that Defendants would need to

produce all of their source code without the HIGHLY CONFIDENTIAL – SOURCE CODE

designation. As such, the exception would become the rule and thus undermine the purpose of

source code-specific provisions.

       For at least these reasons, the Court finds that American Patents’ proposal should not be

included in the final protective order.

III.   Section 11(a): Exception for storage of Attorneys’ Eyes Only and Source Code inside
       the United States

       American Patents proposes the following exception for the storage of “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

CODE” within the United States.           More specifically, American Patents proposes that the

aforementioned designated materials be stored within the United States “provided that Producing

Party only stores and allows third parties to store such materials within the United States.” ECF

No. 159, Ex. C at 5. After reviewing the Parties’ briefing, the Court finds that American Patents’

proposal should not be included in the final protective order for the reasons that follow. First, the

Court agrees with the reasons Defendants recite in their response brief. ECF No. at 4–8. Second,

in the Court’s view, excluding American Patents’ proposed provision does not necessarily prohibit

American Patents from using iRunway’s litigation-related services. For example, iRunway could

set up servers in the United States (which may be a prudent business decision anyways) or iRunway
        Case 6:18-cv-00339-ADA Document 163 Filed 10/09/19 Page 5 of 5




personnel could access confidential materials on a server located in the United States from

Bangalore, India. While that may not be as convenient for iRunway personnel, the Court finds

that this inconvenience is more than balanced by limiting the risks of broader dissemination of

Defendants’ confidential material.

IV.    Conclusion

       The Court ORDERS that the parties submit a final proposed protective order reflecting the

Court’s guidance contained herein on or by October 11, 2019.



SIGNED this 9th day of October, 2019.




                                     ALAN D ALBRIGHT
                                     UNITED STATES DISTRICT JUDGE
